Chambers, J.
(dissenting) — Our legislature allows parents to recover from those who wrongfully cause the deaths of their children, with the reasonable exception of those parents who had no significant relationship with their children. Since the majority excludes more parents than did the legislature, I respectfully dissent.
The personal representative of a tort victim’s estate may bring an action on behalf of certain beneficiaries. The legislature has created two tiers of beneficiaries. In the first tier are the victim’s spouse and children, who may always be the beneficiaries of a wrongful death action. RCW 4.20-.020. In the second tier are the victim’s parents and siblings, but only when there are no first tier beneficiaries and when they are dependent on the victim for support. RCW 4.20.020. This has been the law; this remains the law.
Separately, parents have long been able to bring their own action for the death or injury of their child under a separate statute, so long as either the child contributed to the support of the parents or the parents contributed to the support of the child. RCW 4.24.010. Prior to 1998, this statute did not define “support,” but we had interpreted it to mean financial support. E.g., Warner v. McCaughan, 77 Wn.2d 178, 185, 460 P.2d 272 (1969). After this court invalidated a portion of RCW 4.24.010 for violating equal protection, the legislature amended it to cure the constitutional deficiency. See Laws of 1998, ch. 237. The legislature also stated its intent to broaden the definition of support to include emotional and psychological support and significant *395involvement in the child’s life. Laws of 1998, ch. 237;2 Guard v. Jackson, 132 Wn.2d 660, 940 P.2d 642 (1997). This broadening of the definition of support should not be limited to minor children. Under standard rules of construction, the same words used in the same sentence and the same statute are given the same meaning. This court should apply this legislative definition of “support” throughout the amended statute. Accordingly, parents who have significant involvement in their child’s life should be able to recover for loss of filial consortium with that child. This properly values the lives of these children, while preventing a windfall to parents who have no significant relationship with their children. Cf. In re Estate of Fleming, 143 Wn.2d 412, 21 P.3d 281 (2001) (denying inheritance rights to biological family when parent had legally severed relationship with child).
The trial court in Philippides properly ruled that the new definition of “support” applies to both minor and adult children. I would hold that 1998 amendment to RCW 4.24.010 applies to RCW 4.24.010 but does not apply to the “two-tier” wrongful death and survival statutes found in chapter 4.20 RCW.
Accordingly, I respectfully dissent.
Sanders, J., concurs with Chambers, J.

It is the intent of this act to address the constitutional issue of equal protection addressed by the Washington state supreme court in Guard v. Jackson, 132 Wn.2d 660 (1997). The legislature intends to provide a civil cause of action for wrongful injury or death of a minor child to a mother or father, or both, if the mother or father has had significant involvement in the child’s life, including but not limited to, emotional, psychological, or financial support.
Laws or 1998, ch. 237, § 1 (statement of legislative intent).